July 23,   1956




Honorable M. T. Harrlngton
Chancellor
Texas A. & M. College System
College Station, Texas
                     Opinion No. S-210
                     Re ': Authority of Board of
                           Directors of Texas A.& M.
                           College ~to sell "West
                           Farm" of Arlington State
                           College for the purpose of
                           acquiring suitable land for
                           additional buildings.
Dear Mr. Harringtonr
          You request our opinion concerning the authori-
ty of the Board of Di?EctOrS of Texas A. & M. College to
sell a tract of land desimated as the "West Farm," be-
longing to Arlington State College, and to use the pro-
ceeds from such sale for the purchase of land adjacent
to said College and for the improvement of said land by
the building of necessary streets, the laying of water
and sewer lines and the making of any other necessary
expenditures in preparation for the ultimate construction
on said land of student dormitories and classroom build-
ings. You advise that funds will not be available untfl
1958 for the erection of the buil)dingsthemselves.

          If authority exists for the Board's contemplated
action, it must be found in the statutes or be reasonably
implied therein.~
          Arlington State College is under the directIon
of the Board of Directors of the Agricultural and Me-
chanicaL College of Texas. (Art. 262oa,  Vernon's Civil
Statutes).
            The statute pertinent to your inquiry is Article
2613a-1,   v.c.s., Sections 1 and 4:
Honorable M. T. Harrington - page 2   (s-210)



    "Section 1. The Board of Directors of the
    Agricultural and Mechanical College of Texas
    is hereby authorized to contract with per-
    sons, firms or corporations for the purchase
    of, or the acquisition of, or the erection
    of permanent improvements on or conveniently
    located in reference to the campus of said
    College, or to the campuses of any or all of
    its branch institutions and to purchase, sell
    or lease lands and other appurtenances for
    the construction of such permanent impr=-
    ments provided that the State of Texas incurs
    noindebtedness under the contracts."
    "Sec. 4. Said Board of Directors Is further
    authorized to s,    encumber or contract with
    reference to the divesting or encumbering of
    the title to any part of the campus or other
    property of said College or of its branch
    institutions as may be necessary in the con-
    struction or acquisition of dormitories ex-
    ceot that no debt shall be created against
    said institution or the Statesof Texas."
          Under authority of the foregoing sections of
Article 2613a:l,t_e Board may sell the "West Farm" for the
construction of said buildings which, by their very nature,
are permanent improvements.
          The real question to be resolved Is whether or
not the Board may expend the proceeds from the sale of the
"West Farm" for land adjacent to the present campus and to
the extent that funds are available, improve the land as
above outlined.
          Ifp,ermanenbimprovements are to be purchased,
acquired, or erected on or conveniently located in refer-
ence to the campus of Arling~tonState College, it is
elementary that there be land on which to locate them.
Since you state there is no space available on the present
campus or on college land conveniently located in refer-
ence to the campus for the proposed buildings, it follows
that it will be necessary for the Board to acquire land
on which to erect them. Otherwise, the expansion pro-
gram cannot begin. To hold that Sections 1 and 4 of
Article 2613a-1 do not authorize the Board to do that
which you have related would be to place a narrow con-
struction on the statute, thereby rendering it meaningless
Honorable M. T. Harrington - Page 3 (S-210)



and causing its purpose to be defeated. Reason dictates
that Sections 1 and 4, impliedly, if not expressly, au-
thorize the Board to do that which is necessary In the
erection of permanent Improvements as stated therein. In
the Board's case, that which Is necessary Is the acqulsl-
tlon of land upon which to ereEt permanent improvements.
          It is, therefore, our opinion that the Board
of Directors of the Agricultural and Mechanical College
of Texas may sell the "West Farm" of Arlington State Col-
lege and apply the proceeds of the sale on the purchase of
land adjacent to the present campus. To the extent such
funds are available, the Board may improve the land so pur-
chased by the building of necessary streets, the laying of
water and sewer lines, and the taking of any other ne-
cessary action in preparation for the ultimate construction
of buildings on the land.

                      SUMMARY
          Under Article 2613a-1, Sections 1 and 4,
     the Board of Directors of Texas A. & M. College
     may sell a tract of land belonging to Arling-
     ton State College, and use the proceeds from
     such sale for the purchase of land adjacent to
     said College, for the improvement of said land
     and for other necessary expenditures in prepara-
     tion for the ultimate construction on said land
     of student dormitories and classroom buildings.
                                Yours very truly,
                                JOHN BEN SHEPPERD
                                Attorney General

APPROVED:
                                   J. Arthur Sandlln
W.V. Geppert                       Assistant
Reviewer
J. C. Davis, Jr.
Reviewer
Davis Grant
First Asslstant
John Ben Shepperd
Attorney General
JAS:bt